The primary reason for allowance is that the cited prior art does not disclose a fibrous body manufacturing apparatus, the apparatus including an accumulating section, a droplet discharging section that discharges a liquid containing a binding material that binds fibers of accumulated fibrous material, and a control section which segments a region in which the liquid is dischargeable onto fibrous material into a plurality of segments, generates discharge data and causes the liquid discharged from the droplet discharging section based on the discharge data (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.    
/MARK HALPERN/Primary Examiner, Art Unit 1748